DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 16, 2021 has been entered.  Claims 5, 9, 16, 17, 19 and 20 have been cancelled, claims 23-26 have been newly added and claims 1, 8 and 22 has been amended.  Therefore, claims 1-4, 6-8, 10-15, 18 and 21-26 are currently pending for examination.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Examiner’s Amendments to Claim 22 were authorized by Trent A. Kirk during the examiner-initiated interview conducted on July 26, 2021.

Amendments to the claims: 
22. (Currently Amended) A merchandise security system for displaying and protecting consumer products from theft, the merchandise security system comprising: 
a plurality of security systems, each security system comprising: 
a sensor configured to be secured to a consumer product; 
a base configured to removably support the sensor; 
alarming circuitry; and 
a tether comprising a pair of conductors electrically connected to the alarming circuitry, the tether configured to be connected to the sensor, and the base configured to receive the tether, 
wherein each tether consists of only the pair of conductors for transmitting power and a plurality of electrical signals between a respective base and sensor using the pair of conductors, 
wherein the pair of conductors is configured to transmit the plurality of electrical signals between the respective base and the sensor using the pair of conductors while power is not being transmitted using the pair of conductors,
wherein the alarming circuitry of each sensor or base is configured to monitor at least one of the plurality of electrical signals transmitted by the pair of conductors in order to determine whether a respective tether has been cut or removed from the sensor, and 


Allowable Subject Matter
Claims 1-4, 6-8, 10-15, 18 and 21-26 (renumbered as claim 1-20) are allowed.
The following is an examiner's statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not sufficiently teach or suggest the claimed limitations in their entirety in view of applicant’s amendment and arguments, such as “the tether configured to be connected to the sensor, and the base configured to receive the tether, wherein the tether consists of only the pair of conductors for transmitting power and a plurality of electrical signals between the base and the sensor using the pair of conductors, wherein the plurality of electrical signals comprise security signals and data signals, wherein the pair of conductors is configured to transmit the plurality of electrical signals between the base and the sensor using the pair of conductors while power is not being transmitted using the pair of conductors” in combination with “wherein the alarming circuitry is configured to monitor at least one of the plurality of electrical signals transmitted by the pair of conductors in order to determine whether the tether has been cut or removed from the sensor”.
Regarding claim 18, the prior art of record does not sufficiently teach or suggest the claimed limitations in their entirety in view of applicant’s amendment and arguments, such as “a tether connected to the sensor, the tether consisting of a pair of conductors for transmitting the power; and transmitting a plurality of electrical signals using the pair of conductors, wherein the plurality of electrical signals comprise security signals and data signals, wherein transmitting comprises transmitting the plurality of electrical signals between the base and the sensor using the pair of conductors while power is not being transmitted using the pair of conductors” in combination with “monitoring at least one of the plurality of electrical signals in order to determine whether the tether has been cut or disconnected from the sensor” .
Regarding claim 22, the prior art of record does not sufficiently teach or suggest the claimed limitations in their entirety in view of applicant’s amendment and arguments, such as “wherein each tether consists of only the pair of conductors for transmitting power and a plurality of electrical signals between a respective base and sensor using the pair of conductors, 
wherein the pair of conductors is configured to transmit the plurality of electrical signals between the respective base and the sensor using the pair of conductors while power is not being transmitted using the pair of conductors” in combination with “wherein the alarming circuitry of each sensor or base is configured to monitor at least one of the plurality of electrical signals transmitted by the pair of conductors in order to determine whether a respective tether has been cut or removed from the sensor”.

Regarding claims 2-4, 6-8, 10-15, 21 and 23-26, the claims are found allowable due to their dependence upon an already allowed claim and lacking any technical errors.
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Nay Tun/Primary Examiner, Art Unit 2687